Citation Nr: 1533575	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with depressive disorder and panic disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The April 2010 rating decision increased the rating for the Veteran's PTSD with depressive disorder and panic disorder from 50 percent to 70 percent, effective January 11, 2010, and denied entitlement to a TDIU.  A notice of disagreement was received in May 2010, a statement of the case was issued in March 2011, and a substantive appeal was received in May 2011.

In August 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive disorder and panic disorder is not manifested by total occupational and social impairment.

2.  Resolving reasonable doubt in his favor, the Veteran's service-connected PTSD with depressive disorder and panic disorder has been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 70 percent for service-connected PTSD with depressive disorder and panic disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.


In light of the fully favorable decision with respect to the claim of entitlement to a TDIU, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the claim of entitlement to an increased rating for PTSD with depressive disorder and panic disorder, the Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes a January 2010 evidentiary development letter, issued prior to the initial adjudication of the Veteran's claim in April 2010, in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified available private treatment records.  

Also, the RO arranged for the Veteran to undergo VA examinations in January 2010, March 2011, and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran has claimed entitlement to an increased rating for PTSD with depressive disorder and panic disorder.  This disability is currently evaluated as 70 percent disabling on and after January 11, 2010.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

Turning to the evidence of record, the Veteran underwent VA examinations in connection with this claim in January 2010, March 2011, and September 2013.

The January 2010 VA examination report notes that the Veteran has not worked since May 2009 and is on unemployment.  The Veteran reported that he believes his symptoms have worsened.  He reported his panic attacks have worsened over the past ten years, along with nightmares and forgetfulness.  He was gradually unable to maintain the job that he had had for 37 years doing cash register repair.  He reported he lost 20 to 30 days per year over and above annual leave and sick leave because he would have panic attacks out on the jobs and be unable to continue.  He reported that the company would have to send someone else in his place.  He reported that "[t]he boss finally had enough and let him go this year."  He reported he had been somewhat protected in his work by his brother, who was also in a supervisory role in the same company.  He reported that he had already become mostly a hermit in his house, only going to work and coming home.  Since being home, he is more of a hermit, and more depressed for not having a job.  He reported he was getting less able to learn to do new things that were required to keep up his maintenance and repair skills.  He would lose concentration.

He reported he has been divorced since 1992 and has no interest in female relationships of that type any further.  He reported his leisure pursuits basically had all stopped by about six years into his marriage after he had become a workaholic and drank too much.  He denied actual violence, but reported that he has thrown things at people or exploded verbally, usually with his boss but occasionally with customers.  He has never attempted suicide, but he has been bothered with suicidal ideation for a day or two at a time, increasing since he was fired, but he has no suicide plans.  He reports panic attacks still despite having stopped working, more when he is out but still some at home as well.  He will have increased heart rate, feel scared, and sometimes feel a sense of doom, with shortness of breath and dizziness, and he seeks to make an escape.  They last 10 to 15 minutes.  He reported that panic attacks occur more than once per day.  

He reported a shrinking life in which he feels more reclusive.  He lives in a house that he shares with his two single brothers, including the one that he worked with.  He mostly even retreats from his brothers, staying in his room more of the time when they are at home.  

On a typical day, he falls asleep reasonably well with medications.  He has approximately two nightmares per night in the middle of the night, so he gets up and distracts himself, such as by playing guitar.  He then returns to sleep and sleeps late, arising at about 10:00 in the morning.  He quit exercising about five years ago.  He spends his day mostly in his bedroom watching television or on his computer.  He eats approximately one meal, at night.  He takes no visitors and does not visit others.  He has no visits with family members aside from his brothers.  He reports having had some job interviews in the past eight months and is still mailing out resumes, but he has had no response and is tapering off.  His chief fear is that he might actually find a job and then lose it, so that he would no longer have unemployment benefits.  

On mental status examination, the Veteran maintained reasonably good eye contact.  He was cooperative and polite.  He tended to make statements about his difficulties increasing.  The examiner noted they were essentially the same statements he made in 2002 on his last VA examination.  The examiner observed that the Veteran sounded like he was maximizing his symptoms, although he seemed to sincerely believe them as reported.  He maintained his ability to maintain personal hygiene and basic activities of daily living, including paying his own bills.  He was oriented to person, place, and time.  He reported some obsessional behavior, such as checking doors twice and checking his alarm clock five or six times if he must get up early.  He still slept with a loaded pistol next to his bed.  His rate and flow of speech was adequate as far as speed and logic.  Speech was quite circumstantial with much unnecessary detail, which sometimes prevented him from getting to a point.  Panic attacks were described as occurring several times per week.  He did not mention them improving, even though he no longer has to go to work, where he had most of them in the past.  He described his mood as more depressive, mostly with fewer interests and commitments and attempts at activities.  He still managed to go to his own appointments and do his own shopping and activities of daily living, including driving his car.  His description of his depressive symptoms appeared slightly worse.  He remained in psychotherapy and received psychiatric treatment by medication.  He was trying to learn self-calming techniques and meditative techniques for countering panic attacks, but he did not describe having much success.  The examiner did not see highly impulsive behaviors as a problem.  He described forgetfulness, but none was observed during the clinical interview.  He reported moderate loss of interest in activities of significance.  He reported hypervigilance most of the time.  

The Veteran scored in the extreme range on the Beck Anxiety and the Beck Depression Inventories.  All symptoms were reported as moderately or severely disruptive.  The Mississippi PTSD Scale was far higher than is typical for the average combat veteran with PTSD.  

The examiner diagnosed PTSD, severe; depressive disorder, not otherwise specified, as a result of PTSD; panic disorder, not otherwise specified, with some features related to PTSD but some symptoms beyond the level expected of PTSD; and history of alcohol dependence, in remission.  The examiner assigned a GAF score of 50.  The examiner determined that the Veteran suffers from PTSD with deficiencies in most of the following areas: work, family relations, thinking, mood and judgment.  She reported that she was not asked to render an opinion about him being unemployable, and she would not arrive at that conclusion at this point.  

The Veteran also underwent VA examination in March 2011.  The March 2011 VA examination report notes that the Veteran was not fully forthcoming about personal history and symptoms, decreasing confidence in its accuracy.  He was occasionally evasive when describing examples of PTSD symptoms and also social functioning.  His interview showed signs of significant inconsistency with his medical records.  It was noted that the examiner could not find a letter from his employer regarding reasons for the Veteran's being laid off from work.  It was noted that the Veteran is currently receiving medications and weekly individual outpatient psychotherapy.  He reported that his symptoms have increased since the last examination and that he has had no remissions.  He reported passive suicidal ideation without intent, plan, or method.  He reported no homicidal ideation.  

The Veteran reported that he has had no luck with the job search.  He noted that it has been harder to find work, and he is worried that he cannot find a job where the employer would be flexible with his panic attacks, mood swings with customers, and doctors' appointments.  He noted that his brother protected him in his last job.  He reported that his panic attacks have been relatively controlled, but he has episodes that come out of nowhere at all and others that come from thoughts of Vietnam.  He reported having observed similarities between his last job mirroring his duties in Vietnam.  He noted that he has panic attacks pretty much daily, lasting two to ten minutes each.  He stated that he wakes up from a nightmare in a panic three to four times per week and has three panic attacks during the days.  He also reported he has mood swings from helplessness to frustration, such as when he would get irritated with customers when he was having a difficult time fixing equipment.  

He reported that he had not used VA Vocational Rehabilitation services, even though he stated that it was recommended by his current therapist.  He reported that his work impairment includes having been laid off from his job of 37 years because he was forgetting things on the job.  He reported it was hard to keep up with new equipment that he had to repair and there were a lot of customer complaints about why it took so long to fix one problem.  He reported problems with his supervisor, who was described as very demanding, and noted that they lost patience with each other in a customer's office.  He reported his PTSD symptoms cause him to miss a lot of work and were responsible for the loss of work productivity.  He reported that he received several reprimands, but no poor performance evaluations.  He contends his unemployability is due to the effects of PTSD.  

It was noted that the Veteran is currently divorced since 1992.  He has frequent, friendly contact with his ex-spouse in the last two years, helping her with chores.  He has no children.  He described his current social relationships as living with his two brothers, but spends most of the time in his bedroom.  It was noted, however, that he has gone to Las Vegas with his brother twice, and his therapist noted that he goes out regularly to exercise and visit with friends.  The Veteran reported that he maintains a friendship with his ex-spouse, talking with her daily and visiting with her once per week.  He had been dating a woman for several years, but he reported he is not sure this relationship is a good idea.  He reported he does not have other friends.  He is not actively involved in church, groups, or organizations.  He reported he shops for himself and his ex-wife.  He reported he goes to restaurants rarely because he does not feel comfortable.  His social support includes his brothers.  His leisure activities include watching television and movies, surfing the internet, gopher hunting, and playing his many guitars and keyboard.  

On examination, the Veteran was anxious and friendly and had good social skills.  His dress was casual.  His eye contact was good, and his grooming was very good.  His hygiene was excellent.  His appearance was healthy.  His activity level was normal, and he performed normal activities of daily living.  His manner was cooperative and guarded, and his speech had normal rate and rhythm.  He reported that he has no mood most of the time, but sometimes he is very down because of his age and no hope for the future.  The examiner observed that the Veran's affect was mood-congruent and mildly anxious.  His thought processes were goal-directed, and he answered questions.  With respect to thought content, no obsessions or compulsions were reported or observed, though he used to check and re-check locks.  No delusions or hallucinations were reported or observed.  He was fully oriented.  He concentrated well in the interview.  He reported that his long-term memory was intact.  He reported short-term memory deficits for the past five years, such as difficulty learning and remembering work instructions.  He also noted some mild word-finding problems in the past two years, and that he keeps lists.  In terms of judgment, and social judgment, he understood the outcome of his behavior.  His insight was characterized by poor to adequate awareness of problems.  His intellectual functioning was capable and consistent with his education.  

Psychometric testing findings were inconsistent with the information from the Veteran's interview.  The level of reporting on the battery of psychometrics was significantly greater than the interview information.  Given this inconsistency, the examiner noted that conclusions about a PTSD diagnosis based on psychometric findings cannot be reliably advanced to a reasonable degree of psychological certainty.  The Combat Exposure Scale indicated moderate combat exposure, which was inconsistent with the 2002 VA examination report presentation in which he noted that he did not have any direct combat experience.  The Veteran's PCLM score was 84, which the examiner noted is significant for military-related symptoms of PTSD consistent with extreme PTSD.  The examiner also noted that a score of 85 is the upper of this psychometric instrument.  The results of the MMPI test were invalid as a result of pervasive overreporting of psychological symptoms.  The Veteran's score on the Meyer Validity Index indicated an extremely high likelihood of overreporting of psychological symptoms.  The results of the MFAST were noted to be similarly extreme, indicating a positive predictive value and specifically indicating the Veteran's responses were highly dissimilar to individuals with genuine mental illness.  The examiner noted that another way of interpreting these data suggests a pervasive tendency to endorse symptoms that are atypical and extreme.  The Veteran's self-report was noted to be markedly inconsistent with behavioral observations during the interview.  

The results of the SCID indicated that the Veteran feels depressed most of the time for most of the day.  He feels sad and empty.  He has poor sleep and feels chronically fatigued.  He feels worthlessness, guilt, and hopelessness.  He has concentration problems and psychomotor agitation.  He reported episodes of panic multiple times per day, occurring multiple times per week, with heart pounding, chest pain, sweating, trembling, shortness of breath, dizzy feeling, fear of losing control, and fear of dying.  The examiner conducted a literature search and could not find examples of this extreme frequency of panic disorder associated with PTSD.  The examiner had also never heard of a panic disorder of the frequency that is described by the Veteran in his VA examination interview and with his therapist.  The examiner noted that he has assessed over a thousand survivors of trauma, including torture survivors, survivors of sadistic sexual assault, veterans with severe PTSD, and survivors of severe sadistic childhood sexual abuse.  The examiner noted that he was not saying that the level of panic disorder as described by the Veteran is not possible, just that he has never experienced this level of panic disorder in his clinical and forensic practice.  He noted that the results of the SCID were not significant for generalized anxiety disorder or panic disorder.  

The examiner noted that no reliable diagnosis of mental illness could be given on this examination because of psychometric and other evidence of pervasive overreporting of symptoms and their severity.  

The Veteran reported recurrent and intrusive distressing recollections of the stressor daily.  He noted they are so intense that they interfere with what he is doing, and he cannot concentrate on anything else.  He reported nightmares almost every night, sometimes twice per night, with unvarying military content.  He reported that he stays up for hours after awakening and sometimes cannot return to sleep.  He also reported night sweats so intense he has to change the bedding.  He reported flashbacks three to four times per week, experiencing vivid visual, auditory, and olfactory experiences from two to ten minutes.  He reported that flashbacks can be triggered by driving down the road like he had to do at Special Forces camp.  He noted that the flashbacks are so severe that he has to pull off to the side of the road.  He reported intense psychological distress at exposure to traumatic triggers daily, such as driving, noises, and smells that were described as "like death."  He reported psychological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He sweats and breathes heavily, and his heart races.  

The Veteran reported no avoidance of thoughts, feelings, or conversations associated with the trauma.  He stated that he does not avoid talking with his therapist and, in fact, speaks with him in great detail about his experiences.  The Veteran became vague when asked why he constantly re-exposes himself to these terrible memories.  The examiner noted that the PCLM test rated the Veteran's level of avoidance as "extreme," and that Veterans with PTSD are usually reluctant to tell combat stories.  The examiner noted that the notes of sessions with the Veteran's therapist reflect that he relishes discussing these memories.

The Veteran reported that he avoids activities, places, or people that arouse recollections of trauma, such as avoiding things that trigger traumatic memories such as bars, restaurants, and crowds, and not liking being alone at night on a street.  The examiner noted, however, that the Veteran does not avoid movies and television programs about Vietnam, and the clinical notes from the Veteran's therapist indicated several instances of his watching pretty dramatic reenactments of combat trauma.  He reported that he has considerable difficulty recalling an important aspect of the trauma, but the clinical notes from his therapist describe traumatic experiences in some detail.  He reported that he has experienced diminished interest or participation in significant activities, such as not going to bars, but was vague and evasive about other things he enjoyed that he no longer does.  He reported feelings of detachment from others, which was noted to be extreme in testing.  He reported feeling emotionally numb much of the time, except with his brothers, Vietnam buddies, and his ex-wife.  Testing rated the level of his emotional numbing as extreme.  He was vague in response to a question about his sense of foreshortened future related to Vietnam.  The examiner noted that testing had rated his level of foreshortened future as extreme.  

The Veteran reported difficulty falling and staying asleep.  The examiner evaluated the Veteran's sleep problems as mild to moderate, while testing rated the Veteran's level of sleep impairment as extreme.  

The Veteran reported he feels irritable four times per week.  He reported an occasional outburst of anger.  This was noted by the examiner to be mild, while testing rated the Veteran's irritability as extreme.  The Veteran reported difficulty concentrating anytime he was doing a project.  The examiner noted, however, that the Veteran concentrated very well during the interview and showed no indication of impaired concentration.  Relatively speaking, this level of concentration impairment was mild to moderate, while testing rated his symptoms as extreme.  The Veteran reported that he is always at times on guard and alert with an unrealistic sense of his safety.  He reported he keeps a loaded gun near his bed and constantly checks the perimeter.  He reported becoming startled daily by loud unexpected noises and when people approach him without him being aware.

The examiner opined that, based on psychometric testing and interview, the Veteran's over-reporting or embellishing symptoms of PTSD and their severity could not be ruled out in the context of a compensation-seeking examination.

The examiner could not give a reliable GAF score because of psychometric and other evidence of pervasive overreporting of symptoms and their severity.  The examiner opined that the January 2010 VA examination was accurate/valid regarding the opinion regarding unemployability at that time.  He noted that the examiner used psychological assessment instruments consistent with the Best Practices Manual PTSD in Compensation and Pension examinations.  The January 2010 examiner assessed the severity of PTSD and carefully linked symptoms to impairments, such as that panic attacks made it increasingly difficult for the Veteran to work until he was let go. The March 2011 examiner noted that it appears that the Veteran had been out of work for no more than one year at the time of the January 2010 examination, so the March 2011 examiner found that accurate predictions regarding permanent unemployability to a reasonable degree of psychological certainty would be speculative at best.  The examiner noted that one vulnerability in this examination to an accurate assessment of PTSD symptom severity and occupational and social impairment (and subsequent opinion on unemployability) was a reliance on only self-report measures without psychometric assessment of response style, including potential overreporting of symptoms.  

The examiner determined that it would be a matter of mere speculation to indicate whether the Veteran's previously service-connected diagnosis of PTSD has worsened to a level that he is unemployable.  He found that a PTSD diagnosis cannot be made to a reasonable degree of psychological certainty from the results of the current examination.  He considered the reported severity of the Veteran's symptoms was statistically improbable.  In particular, he noted, Porter et al. (2007) showed that individuals exaggerating the effects of psychological trauma generated higher trauma test scores, were more likely to appear to have PTSD, and endorsed multiple, severe symptoms.  Additionally, Resnick's validity check had numerous red flags for less than candid reporting.  The examiner noted that these results do not mean that the Veteran does not have PTSD.  The examiner noted that there is abundant evidence of record that it is less likely than not that he does have PTSD.  The examiner was also concerned that the Veteran did not follow through with his therapist's recommendation that he seek Vocational Rehabilitation services from VA.  He noted that such services provide the possibility that he may find employment that is compassionate regarding the difficulties he experiences, where his considerable skills may be put to good use and where his self-esteem may improve because of the dignity of work.  

The examiner determined that, because there was no reliable finding of PTSD on examination, an opinion regarding the effects of PTSD on occupational and social functioning could not be rendered.  

The August 2013 Board remand noted that an opinion was necessary with respect to the Veteran's employability, in light of the March 2011 VA examiner's inability to offer such an opinion.  An examination was also noted to be necessary because of the indications of unreliability in the March 2011 examination report.  

A September 2013 VA examination was conducted by the examiner who conducted the January 2010 VA examination.  It notes that the Veteran has a PTSD diagnosis with some associated panic attacks and depressive disorder, not otherwise specified, linked to his PTSD.  The examiner estimated the Veteran's level of occupational and social impairment with regards to mental diagnoses as occupational and social impairment with deficiencies in most areas, such as work, school, family relationship, judgment, thinking and/or mood.  

It was noted that the Veteran has been single since 1992 after his second divorce.  He had no personal romantic relationship since then.  He lived with two brothers for 10 years to reduce his expenses.  He moved into his own place in 2012 in a duplex owned by his ex-wife.  He lives there alone but needs to get her belongings out.  They are friends.  

Following his discharge from service, the Veteran's brother had gotten him a job at a computer company and was his supervisor there.  It was noted that the Veteran was supervised by his brother, but they were no longer compatible and the Veteran was transferred to another city, where he worked for 21 years.  He reported that, for years, he would get up or go to work but slacked off on slow days.  The boss noted that the work got slow enough to let the Veteran go in 2009.  His brother wrote a letter regarding his disability, which the Veteran copied to a company letterhead.  The actual company boss disputed knowledge of the Veteran's disability and just laid him off.  There was further dispute about whether they had really offered him lesser hours.  The Veteran did not find any other work after that, so he did not get to work the final year before going on Social Security.  He did not know of any VA Vocational Rehabilitation program.  He did not try the state vocational rehabilitation program, reporting that he did not know of such program. 

It was noted that the Veteran continues to see a psychiatrist every six months or less.  He has changed antidepressants several times, with some improvements for a while.  He has been attending psychotherapy for five years, and has been going weekly for three years.  The Veteran described the therapy as general desensitization toward building confidence to cope with symptoms, but by the Veteran's account he has come to increased avoidance of triggers and no change in reexperiencing or hyperarousal.

With respect to the symptoms that are listed in the rating criteria, the examiner noted that the Veteran has depressed mood, anxiety, panic attacks that occur weekly or less often, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Veteran reported reexperiencing, noting that things have gotten worse in severity and frequency since he lost his job, but he feels he has somewhat better control over it.  He reports bad dreams, even when napping during the day.  He awakens in a cold sweat, and then proceeds to a panic attack most of the time.  He has had one flashback in the past month, of two to ten minutes in duration.  Most frequent episodes are at night right after awakening from nightmares, so are not clearly true flashbacks.  He reported that triggers include the smell of cremation remains at the animal shelter, which reminds him of the Vietnam cemetery.  He reported that going out of town reminds him of convoys, and that trucks hitting potholes reminds him of mortars.  He gets anxious and then upset/angry.  This occurs three or four times per week, especially if travelling.  He has intrusive thoughts three or four times per week spontaneously, or more often after a spontaneous panic attack.  Psychologically, 75 percent of the time, he gets fear, then tight chest, sweating, racing heart, some shortness of breath, and feels like he is doomed or having a heart attack, which lasts approximately 20 minutes.  

His avoidance has been getting worse despite treatment, but therapy helps with the loneliness.  He takes great effort to prevent thoughts or feelings.  He goes to the animal shelter.  He does not go to the mall unless he must.  He goes to sit-down restaurants.  He avoids certain routes, three to four times per week.  He goes out frequently for food.  The notation "[d]isrupts much.  (Contradictory)" also appears in this examination report.  With regard to memory, it was noted that he recalls most, but there are significant parts of one of his stressors that he cannot recall.  Memory impairment was noted as moderate.  He has less interest in all activities, but he does go shopping and outdoors.  With respect to hobbies, he still goes on computers, the internet, and Facebook occasionally, and plays the guitar occasionally. He reported feelings of detachment, noting that he feels lonely all the time.  He reported no friends, just acquaintances.  He has two brothers, but he is less close to them.  He has much emotional numbness, all of the time, except for with his ex-wife.  His future is somewhat foreshortened, but no date is set. 

He reported that his hyperarousal symptoms are the same as before, but he now knows how to deal with them better.  He still has initial insomnia, with it taking three hours to fall asleep twice per week.  He has middle of the night sleep disturbance, every night, and it takes two hours to fall back asleep.  If he does not sleep, he has thoughts of Vietnam or his anxieties.  He has poor concentration all of the time, with poor focus on topic.  It takes much effort for him to get back on track.  His concentration problems are moderate.  He is irritable most of the time.  He has irritability all day about 70 percent of the days.  He has verbal outbursts, but not threats.  Hypervigilance was noted to be 80 percent anywhere.  He repeatedly checks doors and windows at night, in a particular order, and right away.  He checks his car repeatedly during the day.  He has a moderate fear for safety.  He takes a gun in his vehicle everywhere he can.  He has startle response to trucks banging, voices by the house, and helicopters daily.  He is only jumpy.  It takes him 15 minutes to calm down. 

He reported that he has panic attacks almost daily, one to two times per day.  He avoids most travel or public places for fear of panic attacks occurring.  The examiner noted that some of these events occur at night after a bad dream.  They are limited-symptom attacks that are an extension of the emotions from the dream rather than full panic attacks.  

His depression has been steady, mostly in the past two years after he was laid off.  He occasionally has deeper bouts of two to three days starting in the past six months.  He has some gloom or tears, low motivation and interest.  His last one was last weekend, with a frequency of once per week.  He has continued his activities of daily living, which continued but somewhat slackened.  He has occasional suicidal ideation, but no plans.  His cognition has worsened.  His appetite has lessened.  With respect to sleep, he has worsened initial insomnia.  He has very low energy and significant melancholia.  

On psychological testing, his PCLM score of 84 was the same as obtained at the March 2011 examination, and is over two standard deviations above the mean for combat veterans with PTSD or at the extreme end of the psychometric range.  The combat exposure scale score of 24 was in the moderate range, which is unusual for his military occupational specialty (MOS), which the examiner noted probably reflects his perception of encountering frequent indirect fire.  

His Mississippi scale score of 162 compares with 154 from two years ago and 160 one year ago.  The score was 1.9 standard deviations above the mean for combat veterans with PTSD, or the highest 2 percent.  

The MMPI-2 is a standardized personality test for symptom validity testing and psychiatric symptom profile.  Results on the validity scales were again extreme as in 2011 for complaint tendencies, although his responses did not have the significant level of highly unlikely responses as before.  It was noted that validity is improved but is still poor.  She noted that the code type of 8-7-2 is common for PTSD, but at a level of claiming psychotic symptoms that is beyond his clinical presentation.  

The Millon clinical multiaxial inventory-3 was given for symptom validity testing and psychiatric symptom profile.  She noted that the validity scales were strongly indicative of unrealistically negative self-presentation.  The highest clinical scales for anxiety were consistent with PTSD and depression, but these results must be considered invalid in view of the maximizing of symptoms.  She noted that the M.-FAST score is a brief standardized interview for detecting claims, and that the Veteran's score of 8 is in the mildly significant range predictive of unlikely symptoms.  The Montreal cognitive assessment showed a total score of 24, which is just below the average range, in the minimal cognitive impairment range.  He showed average ability in visual-spatial and executive functions, naming, and orientation.  He was slightly low in one out of three attention tasks, one out of two language tasks, and delayed recall.  

The examiner concluded that the Veteran continues to suffer from severe anxiety symptoms that are a continuation of his PTSD.  The bulk of the evidence suggests that he continues at about the same level of impairment as at the January 2010 examination, taking inconsistencies and questionably valid test results into account.  His complaints of worsening symptoms after retirement were most likely due to decreased structured activities to distract from chronic memories and fears.  

The examiner opined that the Veteran's functional abilities that pertain to capacity for sedentary employment based only on his service-related abilities show no convincing evidence of change since the 2010 examination.  Based on evaluation and testing, the examiner found that the Veteran should have normal-range ability to communicate with coworkers, follow instructions, and show insight.  He still has a considerable knowledge base of technical skills, including visual-spatial and executive functioning.  He should have mild problems only in concentration, thinking abstractly, and remembering.  He will have significant difficulties adapting to changes or stress, judgment, and interacting, consistent with his OSF impairment level. 

In addition to the above VA examination reports, the record also contains VA medical records, weekly psychotherapy sessions, and information from the Veteran, his former employer, and his former supervisor (who is also his brother) regarding the circumstances of his termination.  

In a November 2009 statement that was received on the date of his January 2010 claim, the Veteran reported that, since his second divorce, he has been unable to sustain any kind of relationship.  He reported he has become more isolated as the years have passed due to panic attacks, nightmares, intrusive memories, and other PTSD symptoms.  He reported that he lives with his brothers but rarely spends time with them because of fear of ridicule for his strange habits.  He no longer feels comfortable outside the safety of his own bedroom.  He keeps a loaded gun by his nightstand because he does not trust authorities to protect him.  He stated that, even when he was still working, the fear of panic attacks caused him to put off or refuse certain service calls.  He reported that it was only the fact that his job allowed him to work alone and in a protected environment that he was able to last as long as he did.  He reported that he is no longer working, and he cannot imagine ever working again.  He stated that he is looking for work but that he is afraid that a job will just create more anxiety and stress that he is not prepared to handle.  He stated the counseling and medication help some but do not eliminate his feelings of isolation, inadequacy, and depression.  He stated that he feels like he has wasted his life, sees no change for the future, and has lost hope that his life will improve.  

On a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he has been unemployable since May 2009 due to his PTSD.  He reported that he had worked as a technician from May 1983 to May 2009 and estimated that he may have missed five weeks of work due to his illness.  He reported that he had graduated high school and that he has had no education or training since becoming too disabled to work.  He noted that he has been too disabled to work for many years, but that he was only able to manage because of the protected work environment that he was in.

A January 2010 psychotherapy record, the earliest from the appeals period, notes that the Veteran has not been sleeping well.  He wakes up every couple of hours because of nightmares about Vietnam.  He reported his depression and anxiety seem to be exaggerated by the 40th anniversary of his tour in Vietnam.  His appearance was neat and clean with good personal hygiene.  He was in a depressed and anxious mood.  His affect was congruent and a normal range.  He articulated with difficulty.  His thought process was linear.  His insight and judgment were adequate.  The Veteran was not currently suicidal. 

Another January 2010 record notes that the Veteran asked his former boss to write a letter concerning his decreased performance, and his former boss became rude and verbally abusive.  

A January 2010 e-mail to VA from the Veteran's former employer notes that the Veteran had contacted him and requested that he draft a letter to help the Veteran with his disability claim.  He noted that the Veteran had already written text that explained exactly what he should write, and he refused to write this letter.  He notified VA that nobody from his company is intending to submit a letter of the Veteran's behalf.  

A January 2010 letter from the Veteran's former supervisor (who happens to be his brother) notes that, most of the time, the Veteran was a very competent technician whose work involved configuring, installing, troubleshooting, and repairing very complex computer systems.  He stated that the Veteran's ability to do his job deteriorated over the last five years.  He noted that the Veteran missed increasing amounts of time due to illness and doctor appointments, and that the Veteran had to ask for assistance in performing tasks he had done alone in the past.  He noted that the assistance became difficult, as the Veteran had increasing problems following instructions of more than a couple of steps at a time.  He would become easily confused and lose track of what he was doing.  He stated that all of this led to the Veteran's eventual dismissal from the firm.  

Another January 2010 psychotherapy record notes that the Veteran's brother took him to Las Vegas, which is the first vacation he had been on since Vietnam.  He described it as "sensory overload" and noted that he had panic attacks every day.  

A February 2010 record notes that the Veteran was afraid to leave his home and does not like it.  He reported he had made some progress in interacting with his brother.  

A March 2010 VA Form 21-4192, "Request for Employment Information in Connection with Claim for Disability Benefits," filled out by the Veteran's former employer notes that the Veteran was employed as an electronic technician from April 1983 to May 2009.  The Veteran worked eight hours per day and 40 hours per week.  In a box asking what concessions, if any, were made for the Veteran by reason of age or disability, the former employer noted that the Veteran had not advised him of any disability, either verbally or in writing.  He noted that the Veteran was no longer working because he did not accept an offer of reduced hours.  

In a March 2010 statement, the Veteran noted that he had tried to get his employee records but had not received a reply and did not expect his former employer to cooperate.  He noted that he had submitted a statement from a person who had been his supervisor the entire time that he worked at that company.  He noted that he was on salary and working by himself away from the office headquarters, so he did not report every time he left work due to doctor's appointments or because of panic attacks or other PTSD symptoms.  He noted that he was having extreme trouble doing his job properly, but he could not quit because there were no other jobs that would have worked better.  He noted that he needed an income to pay his bills and to live on.  He estimated that he missed approximately between six to ten hours of work per week because of PTSD.  He noted that he missed more work the last ten years than in the beginning of his employment.  

A March 2010 record notes that the Veteran reported he was having eight to ten panic attacks per week.  He noted that, on a very bad day, he will have up to three attacks.  

A March 2010 record notes that the Veteran had resumed working out with weights and the treadmill.  He reported he had not had any panic attacks last week, but he did have flashbacks. 

An April 2010 record notes that the Veteran is getting up early and going to the gym and working out.  

A May 2010 record notes that the Veteran's former boss wanted him to work part time under the table after he fired the Veteran, and that the former boss wrote a letter to VA that is damaging to the Veteran's claim.  

Another May 2010 record notes that the Veteran is finding it difficult to get up and go to the gym.  

A June 2010 record reflects the Veteran reported having panic attacks up to three times per day, three to four days per week.  It also noted that the Veteran was experiencing vertigo.  

A July 2010 record notes the Veteran was in a stable mood.  His affect was congruent and somewhat flattened.  

An August 2010 record notes that the Veteran believed that a medication change had helped improve his mood. Another August 2010 record notes that the Veteran was going on Facebook and making contact with relatives.

A September 2010 record notes that the Veteran was slacking off on his exercising and not eating right.  Another September 2010 record notes that the Veteran was in a depressed and anxious mood with congruent affect.  Another September 2010 record notes that the Veteran started working out at home and that he did not renew his gym membership. 

An October 2010 record notes that the Veteran's nightmares were increasing.  Another October 2010 record describes the panic attacks, which he noted will happen many times during the week.  He reported that he often experiences vertigo just prior to the panic attacks and, when he is driving, he has to pull over to the side of the road to prevent having an accident.  It was also noted that he "recently took a psychic course and is now talking to dead people."

An October 2010 letter from the Veteran's psychotherapist notes that the Veteran has experienced some decompensation since December 2009.  It notes that the Veteran was utilizing some new therapies, including a light box and some additional behavioral and rational behavioral strategies, to help mange his PTSD symptoms, anxiety, and panic.  He opined that the Veteran's severe PTSD, anxiety disorder not otherwise specified, and daily multiple panic attacks secondary to his PTSD, and his vertigo, have significantly and negatively impacted his interpersonal, social, and occupational life.  The psychotherapist continued to believe that the Veteran is not psychologically or physically able to maintain competitive employment.  He assigned a GAF score of 45.  

There are no records from the psychotherapist from November 2010 through July 2011.  In an August 2011 record, the Veteran noted that he goes to the shooting range three times per week.  He was also going to the hospital to see his ex-wife every day.  He reported that he was reading a book about the Ivy Leaguers in the Kennedy and Johnson administrations.  He was continuing to experience daily ideations of his war trauma and flashbacks, and was having very vivid nightmares three to four times per week.  He reported he has been having more panic attacks since his ex-wife was hospitalized.  His personal hygiene was good.  His mood was stable.  His affect was congruent and normal range.  He articulated without difficulty.  His thought processes were linear.  His insight and judgment were adequate. 

Another August 2011 record notes that the Veteran had resumed working out at the gym and that he was going to happy hours.  

A September 2011 record notes that the Veteran regularly works out and attends a Sunday Veterans fellowship.  He reported the fellowship helps him get out of his room and meet other people in a relaxed environment.  

Another September 2011 record notes that the Veteran was going to spend a weekend with classmates who served in Vietnam and their spouses.  Another record from that month notes that the Veteran had a good time talking to his classmates who were Vietnam veterans. 

Records from October 2011 reflect that the Veteran was experiencing increased stress and difficulties relating to his ex-wife's health problems, and his having to care for her.  

A November 2011 record notes that the Veteran brought in his iPod with pictures of Vietnam to show the psychotherapist.  He reported that looking at the images on his iPod does not make him anxious, but seeing them in his nightmares scares him a lot. He reported that he goes to a local bar for happy hour to socialize for a while and drink.  

An April 2012 record reflects that the Veteran had moved into his ex-wife's former home, and that she has moved into assisted living.  

An August 2012 record reflects that the Veteran had attended his high school reunion, which triggered a lot of thoughts about Vietnam and post-Vietnam crazy behaviors.  Another August 2012 record notes that the Veteran reported that he seems to be obsessed with Vietnam and has a strong pull to learn as much about the history.  He stated that he is searching for the answer for why he had to go, but he has not been satisfied with any of the answers he has found.  

A September 2012 VA mental health treatment record notes that the Veteran reported depression and anxiety averaging a severity of 6 or 7 on a scale of 0 to 10.  He was noted to have cognitive impairment in the form of poor short-term memory over the last year.  He denied suicidal or homicidal ideation.  His suicide risk assessment was noted to be low.  

On mental status evaluation, the Veteran's clothing was appropriate and grooming was fair.  Motor activity was unremarkable.  Attention and concentration were within normal limits, and he was fully oriented.  Eye contact and facial expressions were within normal limits.  His attitude was friendly and cooperative.  His affect had full-range.  His mood was dysthymic.  His speech was within normal limits.  Thought content was congruent to mood and circumstances.  He denied suicidal or homicidal ideation.  There was no indication of positive symptoms or perceptual distortions, such as hallucinations or delusions.  His thought organization was logical.  Intelligence was average.  Abstraction was within normal limits.  Judgment was fair.  Reality testing was realistic.  There were gaps in his insight.  Decision-making was within normal limits.  He was assigned a GAF score of 59.  

A November 2012 psychotherapy record notes that the Veteran reported having a meltdown on Facebook towards a person he knows who had posted something offensive.  He reported "that he let loose on Facebook and ranted."  

A November 2012 VA mental health treatment record notes that the Veteran reported he has been doing fairly well recently and that his current medications seemed to be helping more than the old ones did.  He reported that his depression and anxiety have been low recently.  He reported that he went hunting, something he had not done in many years.  He also reported that his medication has helped improve his sleep and that he has been getting better quality sleep.  

The suicide risk assessment noted that there was no evidence of hopelessness, impulsivity, intent, or plan.  There was no family history of suicide and there were no dynamics or psychological vulnerabilities, such as recent losses.  There was no recent or remote suicidal behavior.  There was no stress, severe medical problem, or substance use or abuse.  The Veteran did have access to weapons.  His suicide risk was determined to be low.  

On mental status examination, the Veteran's clothing was appropriate for his age, the occasion, and the weather.  Grooming was fair and motor activity was unremarkable.  Attention and concentration were within normal limits, and he was fully oriented.  Eye contact and facial expressions were normal, and his attitude was friendly and cooperative.  He had a full range of affect, and his mood was euthymic.  Speech was within normal limits and thought content was congruent to mood and circumstances.  He denied homicidal or suicidal ideation.  There was no indication of positive symptoms or perceptual distortions, such as delusions or hallucinations.  Thought organization was logical.  

His intelligence was judged to be average.  Abstraction was within normal limits.  Judgment was fair.  Reality testing was realistic.  He had flashes of insight.  Decision-making was within normal limits, and he had clear rationale and reasoning.  Chronic mental illness was listed as his stressor.  He was noted to have resilient coping abilities, and his communication skills were noted to be deficient.  He had support from his ex-spouse, extended family, and friends.  His social judgment was within normal limits.  

He was diagnosed with PTSD, depression, sleep disturbances, and panic disorder without agoraphobia.  He was assigned a GAF score of 63, and past GAF scores of 58 in October 2012 and 59 in September 2012 were noted.  

A December 2012 psychotherapy record notes that the Veteran went out for dinner on Christmas Eve with his two brothers, and that he went to a friend's party on Christmas night.  He had a good time at both of these gatherings.  

An April 2013 record notes that the Veteran's feelings of grumpiness and amotivation were resolving.  

A May 2013 record notes that the Veteran has stated that, since discontinuing one of his antidepressants, he has started to feel depressed and lacks motivation to get out of the house and participate in activities of daily living.  Another May 2013 record notes that the Veteran stated that, before therapy, he would seldom leave his room, but now he goes to the range and fishes.  

An August 2013 record notes that the Veteran needed additional evidence to impeach his former employer's credibility.  He noted that he had left the employment because the former employer had wanted him to work under the table.  He noted that he continues to experience panic attacks, even though he has been compliant with his prescriptions.  His panic attacks occur daily, and sometimes more than once per day.  He also reported that he continues to experience nightmares of his combat trauma and wakes with night sweats.  He was clean and well-groomed.  His mood was mildly anxious.  His affect was congruent and normal range.  He articulated without difficulty.  His thought process was linear.  His insight and judgment were adequate.  His risk for suicide was low.  

Having laid out the pertinent evidence, the Board notes that the VA examination reports raise significant concerns regarding the reliability of the Veteran's self-reports of his symptoms of psychiatric disability.  The VA examiners identified multiple indications of symptom exaggeration that came from direct observation and extensive diagnostic testing.  The VA examiners' findings are supported by clinical data and supporting rationales and are found to be probative.  The Board finds that entitlement to a 100 percent rating is not warranted for any period that is contemplated by this appeal.  

Beginning with the 100 percent criteria that are enumerated in the rating schedule, the Board notes that the Veteran does not have gross impairment in thought processes or communication.  His thought processes are consistently noted to be goal-directed, linear, and logical.  At times, the Veteran's communication was noted to be within normal limits, but communication was noted to be circumstantial in the January 2010 VA examination report and was noted to be deficient in the November 2012 VA mental health treatment record.  This level of impairment, however, is not of such frequency or severity to constitute gross impairment.  Rather, impairment of such severity is adequately contemplated by the 50 percent criterion of "circumstantial, circumlocutory, or stereotyped speech." 

The Veteran has not had persistent delusions or hallucinations during this period, either.  The only possible evidence of delusions or hallucinations is the October 2010 record noting that he had taken a psychic course and was now talking to dead people.  However, even if this were considered a delusion or hallucination, there is no mention of any such activity in the record other than in the October 2010 record itself.  Therefore, it is not of such severity or frequency to be considered persistent.

The Veteran has not described any behavior that is grossly inappropriate to situation, and no examiner or treatment provider has described any of the Veteran's behavior as grossly inappropriate, either.  

The Veteran has not demonstrated persistent danger of hurting himself or others.  He has no history of suicide attempts and has not endorsed suicidal ideation.  His psychotherapy records consistently assess his suicide risk as low.  He has not expressed any homicidal ideation, intent, or plans.

Nor has the Veteran demonstrated intermittent inability to perform activities of daily living.  His grooming and hygiene are always described as fair or normal, and the Veteran has not indicated that he is unable to feed himself, dress himself, do household chores, or otherwise take care of his daily needs.  

The Veteran has not demonstrated disorientation to time or place, and he has always been fully oriented on evaluation.

Nor has the Veteran demonstrated memory problems of a severity that is contemplated by the 100 percent rating.  While he was noted in a September 2012 record to have had poor short-term memory over the last year, his memory problems have not risen to the severity of being equivalent to forgetting the names of close relatives, his own occupation, or his own name.  

Looking beyond the specific symptomatology that are enumerated in the rating schedule, the Board finds that the Veteran's symptoms of psychiatric disability are not of similar severity, frequency, and duration as those that are listed in the 100 percent rating criteria.  The Veteran's predominant symptomatology in this case consists of panic attacks occurring multiple times per week, and sometimes multiple times per day; difficulty sleeping and difficulty staying asleep due, in part, to night sweats and nightmares related to his experiences in Vietnam; depression; and anxiety.   

The Veteran's panic attack symptomatology is contemplated by the 50 percent rating criterion of "panic attacks more than once a week" and, resolving reasonable doubt it may, at times, rise to the 70 percent criterion of "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively."  It is not, however, more severe than the level of panic that is listed in the 70 percent rating, as it does not result in impairment that is greater than impairment "affecting the ability to function independently, appropriately and effectively."  Likewise, while the Veteran's depression and anxiety may, at times and resolving reasonable doubt in the Veteran's favor, rise to the 70 percent level, they do not cause more impairment than that which is expressly contemplated by the 70 percent criterion noted above.   

With respect to his sleep impairment and nightmares, the Board notes that "chronic sleep impairment" is one of the symptoms that is listed in the 30 percent rating criteria.  The Board notes that the Veteran's particular sleep impairment appears to be more severe than that which is listed in the 30 percent rating criteria.  Considering that the enumerated criteria of the 100 percent rating criteria require gross or total impairment, rather than merely severe difficulty, the Board finds that the Veteran's sleep difficulties result in impairment that is comparable to the 50 percent rating criteria or, at most, the 70 percent rating criteria, as the Board cannot find that the Veteran's nightmares and insomnia result in gross or total impairment to his ability to sleep.  

Nor does the record reflect that these symptoms result in total occupational and social impairment to warrant a 100 percent rating.  As noted above, the Veteran has been friendly with his ex-spouse for significant periods of this appeal.  He has also regularly interacted with his brothers, even if he has sought to avoid doing so at times out of discomfort.  He has also reported, at times, having attended a Sunday Veterans fellowship, and attended his high school reunion, and going to local bars or clubs to socialize, hunting with relatives, and connecting with people on Facebook.  In making these observations, the Board does not dispute the Veteran's contentions of difficulty interacting with others.  However, this impairment does not lead to total social impairment.  As will be discussed below, the matter of total occupational impairment has been resolved in the Veteran's favor in the granting of a TDIU.  However, receipt of a 100 percent rating for PTSD requires total occupational AND social impairment due to symptoms of similar severity, frequency, and duration to those that are listed in the 100 percent rating schedule, and such is not demonstrated in this case.  

The Board has also considered whether an effective date for the 70 percent rating within one year of the January 11, 2010 claim is warranted.  See 38 C.F.R. § 3.400(o)(2) (2014); see also Harper, supra.  As noted above, the April 2010 rating decision increased the Veteran's PTSD rating from 50 percent to 70 percent effective January 11, 2010.  The Board notes, however, that the psychotherapy treatment records in this case that are from prior to January 11, 2009, show that the Veteran's PTSD was as severe as it was determined to be during the one-year period prior to the date of the Veteran's claim.  Therefore, the evidence does not reflect an increase in the severity of the Veteran's PTSD during the one-year period prior to the January 11, 2010 claim.  Therefore, because the evidence does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date in this claim is January 11, 2010, the date on which VA received the claim.  

The Board has also considered whether the Veteran is entitled to a staged rating.  See Hart, supra.  However, at no time during the pendency of this appeal has the Veteran's service-connected PTSD with depressive disorder and panic disorder been more than 70 percent disabling.  As such, a staged rating is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 70 percent for PTSD with depressive disorder and panic disorder must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD with depressive disorder and panic disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD with depressive disorder and panic disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with no more than the 70 percent rating that has been granted.  

The Veteran has not been hospitalized for this disability during the period that is contemplated by this appeal.  While the Veteran has not been employed at any point in this appeal, the limitations in concentration that are attributable to his service-connected PTSD with depressive disorder and panic disorder are adequately contemplated by the 70 percent rating criteria.

In short, there is nothing in the record to indicate that the service-connected PTSD with depressive disorder and panic disorder on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

The Board notes that, during the period contemplated by this appeal, the Veteran has been in receipt of a 70 percent rating for PTSD with depressive disorder and panic disorder.  This rating satisfies the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disability.

As noted above, the September 2013 VA examiner opined that the Veteran's functional abilities that pertain to capacity for sedentary employment based only on his service-related abilities show no convincing evidence of change since the 2010 examination.  Based on evaluation and testing, the examiner found that the Veteran should have normal range ability to communicate with coworkers, follow instructions, and show insight.  He still has a considerable knowledge base of technical skills, including visual-spatial and executive functioning.  He should have mild problems only in concentration, thinking abstractly, and remembering.  He will have significant difficulties adapting to changes or stress, judgment, and interacting, consistent with his OSF impairment level. 

The October 2010 letter from the Veteran's psychotherapist notes that the Veteran has experienced some decompensation since December 2009.  It notes that the Veteran has been utilizing some new therapies, including a light box and some additional behavioral and rational behavioral strategies, to help mange his PTSD symptoms, anxiety, and panic.  He opined that the Veteran's severe PTSD, anxiety disorder not otherwise specified, and daily multiple panic attacks secondary to his PTSD, and his vertigo, have significantly and negatively impacted his interpersonal, social, and occupational life.  The psychotherapist continued to believe that the Veteran is not psychologically or physically able to maintain competitive employment.  He assigned a GAF score of 45.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that the authors of each of these opinions is qualified through education, training, or experience to provide competent medical evidence on the question at hand under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Both of these opinion authors have demonstrated familiarity with the Veteran's pertinent history.  The VA examination report reflects review of the record and interview and examination of the Veteran, while the record also contains detailed reports of weekly psychotherapy appointments spanning several years that the Veteran has had with the author of the October 2010 opinion.  

The Board therefore finds no basis for assigning one of these opinions more probative weight than the other.  The Board will therefore resolve reasonable doubt in the Veteran's favor and find that entitlement to a TDIU is warranted.

ORDER

Entitlement to an increased evaluation for PTSD with depressive disorder and panic disorder, currently evaluated as 70 percent disabling, is denied.

Entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


